Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 4, 6, 10, 15, 18 objected to because of the following informalities: the recited a/the “second historical demand instruction in the first historical demand instruction” is unclear in as much as the specification and/or claims do not clarify what is required for a historical demand instruction to be ‘in’ another historical demand instruction. For the purpose of the art rejection infra the first historical demand instruction will be considered any instruction mapped to the invocation, instantiation, etc. of a particular third party application, voice skill, etc. and the second historical demand instruction will be considered as an additional instruction received/receivable by the system operative to cause an application to be invoked in concert with, subsequent to, or instead of the first historical demand instruction. Further, a historic demand instruction will be considered any predetermined mapping between an utterance, phrase etc. which operates to invoke a particular voice skill and the characteristic data will be considered any operation available within/to a skill and the skill satisfaction data is considered any parameter suitable to reflect an accuracy, confidence, or other measure leading to the determination, invocation, etc. of a particular voice skill.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2, 7, 8, 19, 20  rejected under 35 U.S.C. 102a as being anticipated by Vishnoi: 20200342850 hereinafter Vish.
Regarding claim 1 
Vish teaches:
A voice skill starting method (Vish: ¶ 2-6: each of a plurality of skills, skillbots, etc. comprise a voice skill in the form of at least a trigger phrase suitable to invoke operations of a third party skill, application, etc.), wherein the method is applied to an electronic device comprising at least one third-party voice skill and a built-in voice skill, and the electronic device is currently in the built-in voice skill  (Vish: ¶ 2-6, 30, 31: a digital assistant implemented as a master bot operates to receive a user utterance and determine appropriate invocations of a particular skill and to route, delegate, etc. to a third party skill when said skill is explicitly invoked or otherwise determined to be appropriate for invocation with respect to the intent of a user utterance), wherein the device comprises at least one processor; and a memory, communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instruction is executed by the at least one processor to enable the at least one processor to perform the method (Vish: 4, 18, 33, etc.: system method operative on processors executing instructions stored upon computer readable storage media); and the method comprises: 
receiving a current demand instruction of a user (Vish: Abstract; ¶ 2-6, 31, etc.; Fig 4: a user utterance operates to determine operability of the master bot to address the utterance or to trigger a particular third party skill to address the utterance by the selection of a third party appropriate skill and the routing of the utterance to the particular skill); 
judging whether the current demand instruction belongs to an entry demand instruction corresponding to the third-party voice skill according to a mapping relationship in response to the current demand instruction (Vish: ¶ 2-6, 23, 35-47, 63, 81, 92, 193-195, etc.; Fig 4: system routes based upon explicit invocation by one or more invocation names of a particular skill specified in advance by a creator thereof OR based on implicit invocation determined by mappings, confidence determinations, etc. of an utterance to an intent of a particular skill); 
wherein the mapping relationship is a pre-established mapping relationship between the third-party voice skill and the entry demand instruction, the mapping relationship is determined according to skill-associated characteristic data of a first historical demand instruction under each third-party voice skill (Vish: ¶ 4-6, 23, 30, 31, 35-47, 63, 81, 92, 193-195, etc.; Fig 4: one or more invocation names, skill associated characteristic phrases, etc. of a particular skill bot specified in advance by a creator thereof such that one or more intents phrases, and/or invocation names are created in concert with the skill bot);
 and the first historical demand instruction is located in the built-in voice skill (Vish: ¶ 30, 31, 63, 148, 218, etc.: Fig 2, 4: master bot determines if an utterance comprise an explicit invocation of a skill and/or satisfies a confidence score with respect to a registered intent of a particular skill and further satisfies a historical overall utility of the skill); and 
switching from the built-in voice skill to the third-party voice skill if it is determined that the current demand instruction belongs to the entry demand instruction corresponding to the third-party voice skill (Vish: ¶ 30, 31, 63, 148, 153, 154, 218, etc.: Fig 2, 4: upon receipt of an explicit invocation registered to a particular skill and/or determination that the confidence level for a particular intent exceeds a threshold the master bot invokes, routes to, etc. a third party skill).

Regarding claim 2 
Vish teaches:
A voice skill starting method operable before the receiving a current demand instruction of a user (Vish: ¶ 2-6, 23, 30, 31, 35-47: intents and entry words/phrases of a skill registered in advanced by installation of the skill into the digital assistant, master bot, etc.), further comprising: 
obtaining the first historical demand instruction in the built-in voice skill (Vish: Abstract; ¶ 2-6, 30-33, etc.; Fig 4: a user utterance operates to determine operability of the master bot to address the utterance or to trigger a particular skill to address the utterance by the selection of an appropriate skill and the routing of the utterance to the particular skill); 
determining the skill-associated characteristic data of the first historical demand instruction under each third-party voice skill (Vish: ¶ 88-90, 116-128, 146-148: certain utterances consider all available bots for a response and rank confidence of suiting the intent based thereon); 
obtaining the entry demand instruction corresponding to each third-party voice skill by filtering the first historical demand instruction according to the skill-associated characteristic data (Vish: ¶ 10, 30-33, 35-47, 88-90, 116-128, 146-148: each explicit invocation of a skill is registered, configured, etc. upon installation of the skill, including phrases related to skill characteristics, operations, etc.; further a confidence score associated with the first historical demand in the form of skill associated confidence data for each/any skill is computed and used in association with context data to determine a particular skill to invoke); and 
establishing the mapping relationship between each third-party voice skill and the corresponding entry demand instruction (Vish: ¶ 10, 30-33, 35-47, 88-90, 116-128, 146-148: each explicit invocation, example utterances and skill intent of each/any skill is registered upon installation of the skill).

Claim 7, 19, 20 are considered substantially similar to claim 1 and are similarly rejected. 

Claim 8 is considered substantially similar to claim 2 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 9-19 rejected under 35 U.S.C. 103 as being unpatentable over Vishnoi: 20200342850 hereinafter Vish as applied to claims 1, 2, 7, 8, 19, 20 supra and further in view of Badr: 20180336045 hereinafter Bad.

Regarding claim 3
Vish teaches:
A voice skill starting method operable after the obtaining the entry demand instruction corresponding to each third-party voice skill by filtering the first historical demand instruction according to the skill-associated characteristic data (Vish: ¶ 4-6, 23, 30, 31, 35-47, 63, 81, 92, 193-195, etc.; Fig 4: one or more invocation names of a particular skill bot specified in advance by a creator thereof such that one or more intents and/or invocation names are created in concert with the skill bot), further comprising:
judging whether there is one third-party voice skill corresponding to each entry demand instruction (Vish: ¶ 4-6, 23, 30, 31, 35-47, 63, 81-92, 116-128, 146-149, 193-195, etc.; Fig 4: a consider all threshold determines if one or more skills meet the intent of a particular user utterance); if there are multiple third-party voice skills corresponding to an entry demand instruction, determining an occurrence frequency of that entry demand instruction in each corresponding third-party voice skill (Vish: ¶ 4-6, 23, 30, 31, 35-47, 63, 81-92, 116-128, 146-149, 193-195, etc.; Fig 4: a consider all threshold determines if one or more skills meet the intent of a particular user utterance); and determining a third-party voice skill with the highest occurrence frequency as the third-party voice skill that has the mapping relationship with that entry demand instruction (Vish: ¶ 81-92, 116-128, 146-149, 193-195, etc.; Fig 4: a skill with greater determined frequency of use is more likely to be selected). 

Vish strongly suggests selecting selecting voice skills with highest scores inasmuch as Vish teaches upweighting particular skill confidence levels based on occurrence frequency within the overall selection process which ultimately results in selection based on occurrence frequency but does not explicitly teach scoring or selecting a voice skill for entry, invocation, etc. with respect to a highest occurrence frequency.

In a related field of endeavor Bad teaches a system and method for determining entry to a selected one of a plurality of voice agents, skills, etc. (Bad: ¶ 37: agent indices for each/any of a plurality of agents, skills, etc. comprise agent information provided by a developer including: entry conditions including one or more triggering phrases; a list of the capabilities of the agent, that is, the user demands which the skill satisfies; and a category of the agent);
wherein skill satisfaction data (Bad: ¶ 37, 38: agent indices comprise a method for ranking and selecting each/any agent based on an agent-quality and other scores for each/any agent determined by a plurality of satisfaction scores) operates to rank agents based on popularity and/or frequency of use scores and to select a highest ranking agent to perform user actions (Bad: ¶ 44, 80-89). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a highest frequency of an occurrence or a popularity score for an agent as taught or suggested by Bad to inform the selection of a voice skill in the Vish system and method. The average skilled practitioner would have been motivated to do so for the purpose of adopting a voice skill to which a user is most accustomed and would have expected only predictable results therefrom.

Regarding claim 4
Vish in view of Bad teaches or suggests:
A voice skill starting method wherein the determining the skill-associated characteristic data of the first historical demand instruction under each third-party voice skill, comprises: 
determining skill-associated entry characteristic data of the first historical demand instruction under each third-party voice skill (Vish: ¶ 32-49: a skill registered with a master bot comprises a first, second, etc. particular historic demand instructions; a plurality of first, second, etc. of skill associated phrases mapped to particular first, second, etc. intents registered to a particular skill); and 
determining skill satisfaction data of a second historical demand instruction in the first historical demand instruction under each third-party voice skill (Vish: ¶ 32-49: a skill registered with a master bot comprises particular first, second, etc. demand instructions corresponding to each/any user intent which a skill may provide for a user in the form of example utterance mapped to intents within the skill, that is, the system determines which intents within a user utterance each/any skill satisfies and executes, invokes, etc. a skill configured to satisfy the utterances, demands, instructions, etc. received from of a user).

Regarding claim 5
Vish in view of Bad teaches or suggests:
A voice skill starting method wherein the obtaining the entry demand instruction corresponding to each third-party voice skill by filtering the first historical demand instruction according to the skill-associated characteristic data, comprises: 
obtaining the second historical demand instruction corresponding to each third-party voice skill by filtering the first historical demand instruction according to the skill-associated entry characteristic data (Vish: ¶ 32-49: a skill registered with a master bot comprises a first, second, etc. particular historic demand instructions a plurality of first, second, etc. of skill associated phrases mapped to particular first, second, etc. intents registered to a particular skill which is determined by the master bot based on a user utterance); and 
obtaining the entry demand instruction corresponding to each third-party voice skill by filtering the second historical demand instruction according to the skill satisfaction data (Vish: ¶ 32-49: a skill registered with a master bot comprises particular first, second, etc. demand instructions corresponding to each/any user intent which a skill may provide for a user in the form of example utterance mapped to intents within the skill, that is, which intents within a user utterance each/any skill satisfies; the master bot filters a user utterance to determine presence of language matching first, second, etc. intents in particular skills).

Regarding claim 6
Vish in view of Bad teaches or suggests:
A voice skill starting method wherein the skill satisfaction data (Vish: ¶ 44, 81-92: skill satisfaction data comprises intents representing classes or categories which comprise sets of application instructions for which each skill is configured to satisfy, as well as confidence scores for each skill within a class or category determining the likelihood that the intent, class, category will satisfy the user utterance); (Bad: ¶ 37, 38: agent indices comprise a method for ranking and selecting each/any agent based on an agent-quality and other scores for each/any agent determined by a plurality of satisfaction scores) comprises content satisfaction or interaction satisfaction (Bad: ¶ 37, 38, 80: other scores which contribute to the selection of an agent comprise: a plurality of content satisfaction scores in the form of a usefulness score with respect to media associated with an agent, relevancy of the agent with respect to a media, etc. AND interaction satisfaction scores such as a popularity score indicating frequency of use, an importance score, etc.), and the determining skill satisfaction data of a second 48Attorney Docket No. 17991-000030-US historical demand instruction in the first historical demand instruction under each third-party voice skill, comprises: 
judging whether each third-party voice skill is a particular skill type, category, etc. (Vish: ¶ 44, 81-92, etc.: judging an intent, class, or category of each skill and determining the likelihood of the intent for satisfaction of the user instruction, utterance, etc.); (Bad: 37, 38, 79-92: agent indices include categories of agent such as a game which is considered resource oriented; and productivity and communication which are considered non-resource oriented) selected based on a particular category within a category field); if a third-party voice skill is associated with a first skill category, determining a content satisfaction of the second historical demand instruction under that third-party voice skill (Bad: 37, 38, 79-92: digital assistant and/or agent selection module thereof determines one or more agent indices by which to select a particular agent); and if a third-party voice skill is a non-resource skill, determining an interaction satisfaction of the second historical demand instruction under that third-party voice skill (Bad: 37, 38, 79-92: digital assistant and/or agent selection module thereof determines one or more agent indices by which to select a particular agent). The claim is considered obvious over Vish as modified by Bad as addressed in the base claim as it would have been obvious to apply the further teaching of Vish and/or Bad to the modified device of Vish and Bad.

Claim 9 is considered substantially similar to claim 3 and is similarly rejected.

Claim 10 is considered substantially similar to claim 4 and is similarly rejected.

Claim 11 is considered substantially similar to claim 5 and is similarly rejected.

Regarding claim 12
Vish in view of Bad teaches or suggests:
A voice skill starting apparatus, wherein the instruction is executed by the at least one processor to enable the at least one processor, when obtaining the second historical demand instruction corresponding to each third-party voice skill by filtering the first historical demand instruction according to the skill-associated entry characteristic data, to: 
input the skill-associated entry characteristic data of the first historical demand instruction into a trained-to-converged classification model corresponding to each third-party voice skill for classifying the first historical demand instruction by the classification model to obtain the second historical demand instruction corresponding to each third-party voice skill (Vish: ¶ 44-60, 77-79: master bot filters user input utterances with respect to a plurality of skills comprising intents, said intents comprising a classes that the skill is trained to infer; said classes resulting from a classification model trained on user utterances with respect to the various intents of each/any voice skill).
Examiner takes official notice that training a classifier to convergence was well-known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for at least the purpose of predicting labels, classes, categories, skills, etc. matching a user utterance and would have expected only predictable results therefrom.

Regarding claim 13
Vish in view of Bad teaches or suggests:
A voice skill starting apparatus, wherein the instruction is executed by the at least one processor to enable the at least one processor, before inputting the skill-associated entry characteristic data of the first historical demand instruction into the trained-to-converged classification model corresponding to each third-party voice skill, to: 
obtain a training sample of each classification model, wherein the training sample is a demand instruction sample, and the demand instruction sample has an identifier for identifying whether a demand instruction is capable of being used as the entry demand instruction corresponding to the third-party voice skill (Vish: ¶ 44-60, 77-79, 94, 95, 197-200: skills trained on user utterances with respect to intent, capabilities, etc. of each/any voice skill); and train the corresponding classification model by using skill-associated entry characteristic data of the training sample until convergence, to obtain each trained-to-converged classification model  (Vish: ¶ 44-60, 77-79, 94, 95, 197-200: skills trained on user utterances with respect to intent, capabilities, etc. of each/any voice skill; please see also claim 12 supra).

Regarding claim 14
Vish in view of Bad teaches or suggests:
A voice skill starting apparatus, wherein the skill-associated entry characteristic data comprises: entry behavior characteristic data, skill correlation characteristic data, and entry grammar characteristic data (Vish: ¶ 44-60, 77-79, 94, 95, 197-200: skills trained based on example utterances, skill bot intents with respect to entry characteristic data such as invocation phrases and various grammatical parsing’s thereof).

Claim 15 is considered substantially similar to claim 6 and is similarly rejected

Allowable Subject Matter
Claim 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654